Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 1 of 17




               EXHIBIT A
                  Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 2 of 17



                                           IN THE COURT OF COMMON PLEAS OF WAYNE COUNTY
                                                   COMMONWEALTH OF PENNSYLVANIA
                                                         22ND JUDICIAL DISTRICT

               JOHN J. MARTIN ESQUIRE, AS EXECUTOR OF:
               THE ESTATE OF GREGORY C. SCHEER SR.,
               AND KAREN SCHEER, INDIVIDUALLY,

                                      PLAINTIFFS,                                                CIVIL ACTION

               vs.                                                                               NO.       256 -2020-CIVIL

               WAL-MART ASSOCIATES, INC.,
               WAL-MART STORES EAST, LP,
               ENERCO GROUP INC.,
               AND MR. HEATER INC.,
                          DEFENDANTS.
               ···········································································································································
               ···········································································································································
                                                                                  NOTICE

                       Y ou have been sued in Court. If you wish to defend against the claims set forth in the
               following pages, you must take action within twenty (20) days after this Complaint and notice
               are served, by entering a written appearance personally or by attorney and filing in writing with
               the court your defense or objections to the claims set forth against you. Y ou are warned that if
               you fail to do so the case may proceed without you and a judgment may be entered against you
               by the Court without further notice for any money claimed in the complaint of for any other
               claim or relief requested by the Plaintiff. Y ou may lose money or property or other rights
               important to you.

                          YOU SHOULD TAKE THIS NOTICE TO YOUR LA WYER AT ONCE. IF
               YOU DO NOT HAVE A LA WYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE
               THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                             Northeastern Pennsylvania Legal Services, Inc.
                                                       Wayne County Courthouse
                                                              Court Street
                                                         Honesdale, PA 18431
                                                            (570) 253-1031




    CERTIFIED FROM
     THE RECORD
                                                                                                                                                  ...D

    FEB l2
        .' '
             2021
EDWARD ¢ Sf\N~ÊRCOCK
PAOTHONóîARY & CLERK
                        Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 3 of 17



                                                 IN THE COURT OF COMMON PLEAS OF WAYNE COUNTY
                                                         COMMONWEALTH OF PENNSYLVANIA
                                                               22ND JUDICIAL DISTRICT

                     JOHN J. MARTIN ESQUIRE, AS EXECUTOR OF:
                     THE ESTATE OF GREGORY C. SCHEER SR.,
                     AND KAREN SCHEER, INDIVIDUALLY,
                                                                                                                                .··:·.·.-.::::::,:·.:.·

                                            PLAINTIFFS,                                                CIVIL ACTION
                                                                                                                                                               ::f· ("~)
                                                                                                                                                               'J->.. r-
                                                                                                                                                                -( r--·¡. _.,..:~
                     vs.                                                                               NO. 256 -2020-CIVIL                                      :.:r= ·-_!_: ~:T".
                                                                                                                                                                f"'"l   -~:7-

                     WAL-MART ASSOCIATES, INC.,
                     WAL-MART STORES EAST, LP,
                     ENERCO GROUP INC.,
                     AND MR. HEATER INC.,
                                DEFENDANTS.
                     :::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::CJ.::::

                                                                        COMPLAINT FOR DAMAGES

                                AND NOW COMES, John J. Martin, Esquire, as Executor of the Estate of Gregory C. Scheer,

                     Sr., and Karen Scheer, individually, by and through their attorney, John J. Martin Il, Esquire and files this

                     Complaint for Damages as follows:

                                                                               PARTIES AND FACTS

                                1. That Plaintiff, John J. Martin, Esquire is the duly appointed executor of the Estate of Gregory

                     C. Scheer, Sr. and maintains a mailing address of Law Offices of John J. Martin located at 1022 Court

                     Street, Honesdale, Pennsylvania 18431. A copy of the Letters of Administration are attached hereto,

                     made a part hereof and labeled Exhibit "A".

                                2. That Plaintiff, Karen Scheer is the surviving spouse of Gregory C. Scheer Sr., and maintains a

                    mailing address at c/o Law Offices of John J. Martin located at 1022 Court Street, Honesdale,

                    Pennsylvania 18431.

                                3. That Gregory C. Scheer, Sr. passed away on or about December 7, 2019, in Wayne County,

                    Pennsylvania. An original Death Certificate is in Plaintiffs' Possession and is recorded in the Wayne

     CËRTIFIED fH - ,   un     Courthouse, a place holder for the Certificate is made a part hereof and labeled Exhibit "B".
      THE RECORD
                                4. That Plaintiffs believe and therefore aver that at all time relevant hereto, Defendants WAL-
      FEB 12 ' 2021
              ;




EDWARD G SAl\!DÈRCOCK
PROTH()¡\JOTAr--lY ,i CLEJd<
 Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 4 of 17



MART ASSOCIATES, INC. and WAL-MART STORES EAST, LP, were conducting business at the

Walmart Store located at 77 7 Old Willow Avenue, Honesdale, Wayne County, Pennsylvania 18431.

        5. That Defendants, W ALMART ASSOCIA TES and W ALMART STORES EAST, LP, are

Arkansas Corporations with their principal offices at 702 SW 8 th Street, Bentonville, Arkansas 72 716.

        6. That Defendants, ENERCO GROUP INC. and MR HEATER INC., are Ohio Corporations

with their principal offices at 4560 West 1601h Street, Cleveland, Ohio 4413 5.

        7. That Plaintiffs believe and therefore aver that at all time relevant hereto, Defendants, ENERCO

GROUP INC. and MR. HEATER INC., were in the business of manufacturing the propane heating unit

commonly referred to as the "Portable BUDDY".

        8. That on or about December 3, 2019, the deceased Gregory C. Scheer Sr. purchased a

"Portable BUDDY" from the Walmart store located at 777 Old Willow Avenue, Honesdale, Wayne

County, Pennsylvania 18431 ("Portable Heater"). A copy of the receipt evidencing said purchase is

attached hereto, made a part hereof and labeled Exhibit "C".

        9. That the deceased Gregory C. Scheer Sr. was killed on or about December 7, 2019, when the

Portable Heater that he was using in his deer hunting stand exploded. A copy of the Coroner's Autopsy

Report is attached hereto, made a part hereof and labeled Exhibit "D".

        I O. That as a direct result of negligence on the part of the Defendants, ENER CO GROUP INC.,

and MR. HEATER INC., in the engineering, design, and/or manufacturing of the Portable Heater,

Gregory C. Scheer, Sr. was killed through no negligence of his own.

        11. That the Portable Heater sold to the deceased Gregory C. Scheer, Sr. by Defendants, WAL-

MART ASSOCIATES, INC. and WAL-MART STORES EAST LP, was defective and caused the death

of the deceased Gregory C. Scheer Sr. through no negligence of his own.

        12. That Plaintiff, Estate of Gregory C. Scheer Sr. possesses a cause(s) of action against the

Defendants based upon "survivorship".

        13. That Plaintiff, Karen Scheer, possesses a cause(s) of action against the Defendants based up

claims for the wrongful death of Gregory C. Scheer, Sr.
  Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 5 of 17



                                  COUNT I - NEGLIGENCE

         14. Plaintiffs re-allege and incorporate by reference the allegations contained in Paragraph 1

through 14 of this Complaint.

         15. Defendants, ENERCO GROUP INC. and MR. HEATER INC., designed and/or assembled

the Portable Heater defectively. Accordingly, Defendants owed a duty to Gregory Scheer Sr., the end

user, that the product be designed and/or assembled in such a way that made the Portable Heater safe for

its intended purpose.

         16. Defendants, ENERCO GROUP INC. and MR. HEATER INC., knew or should have known

when designing and/or assembling the Portable Heater that it was designed and/or assembled defectively,

creating an unreasonable risk of injury for Gregory 'Scheer Sr., the end user.

        17. Defendants, ENERCO GROUP INC. and MR. HEATER INC., were negligent in failing to

properly design, manufacture, install, and communicate the defect in the system to Gregory Scheer, Sr.,

creating a clear and immediate risk of death or serious injury to the end users of the Portable Heater. As a

direct and proximate result, Gregory Scheer Sr. sustained severe conscious pain and suffering between the

time of the explosion and the time of his death sometime later.

        18. His Estate sustained additional expenses, including, but not limited to funeral expenses.

Plaintiff, Karen Scheer, surviving widow of Gregory Scheer Sr. sustained pecuniary loss, mental anguish,

emotional pain and suffering, loss of society, loss of companionship, loss of comfort, loss of protection,

loss of care, loss of attention, loss of advice, loss of training, loss ofcounsel and loss of guidance.

        WHEREFORE, Plaintiffs demand judgment against the Defendants for One Million

($1,000,000.00) Dollars and 00/100 in compensatory damages plus interest and cost.

                                  COUNT II - STRICT LIABILITY

        19. Plaintiffs re-allege and incorporate by reference the allegations contained in Paragraphs 1

through 18 of this Complaint.

        20. Defendants, WALMART STORES ASSOCIATES and WALMART STORES EAST LP

participated in the sale of a defective Portable Heater that was assembled and/or designed by Defendants,
  Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 6 of 17



ENERCO GROUP INC. and MR. HEATER INC.

        21. Defendants, ENERCO GROUP INC. and MR. HEATER INC., designed and/or assembled

the Portable Heater which contained a defective condition because the design and/or assembly were

defective and unsafe.

        22. This defect in design and/or assembly made the Portable Heater unreasonably dangerous.

        23. The designed and/or assembled by Defendants, ENERCO GROUP INC. and MR. HEATER

INC., and sold by Defendants, WALMART STORES ASSOCIATES and W ALMART STORES EAST

LP, remained unchanged and was in the same condition at the time of the injury herein alleged.

        24. As a direct and proximate cause of Defendants design and/or assembly and/or sale of the

product, Gregory Scheer Sr. sustained severe conscious pain and suffering between the time of the

explosion and the time of his death sometime later. His Estate sustained additional expenses, including,

but not limited to funeral expenses and medical bills. Plaintiff, Karen Scheer, surviving widow of Gregory

Scheer Sr. sustained pecuniary loss, mental anguish, emotional pain and suffering, loss of society, loss of

companionship, loss of comfort, loss of protection, loss of care, loss of attention, loss of advice, loss of

training, loss of counsel and loss of guidance.

        WHEREFORE, Plaintiffs demand judgment against the Defendants for One Million

($1,000,000.00) Dollars and 00/100 in compensatory damages plus interest and cost.

                                  COUNT III- WRONGFUL DEATH

        25. Plaintiffs re-allege and incorporate herein by reference the allegations in paragraphs 1 - 24 of

this Complaint.

        26. That Plaintiff, Karen Scheer, possesses a claim for wrongful death pursuant to 42 Pa.C.S.A.

§8301 and this action was commenced within the time period prescribed by Statute.

        27. As a direct and proximate result of the Defendants' negligence in designing and/or

assembling of the defective Portable Heater. Plaintiff, Karen Scheer, surviving widow of Gregory Scheer

Sr. sustained pecuniary loss, mental anguish, emotional pain and suffering, loss of society, loss of

companionship, loss of comfort, loss of protection, loss of care, loss of attention, loss of advice, loss of
          Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 7 of 17



        training, loss of counsel and loss of guidance.

                WHEREFORE, Plaintiff, Karen Scheer, demands judgment against the Defendants for One

        Million ($1,000,000.00) Dollars and 00/100 in compensatory damages plus interest and cost.




                                         COUNT IV-SURVIVAL ACTION

        28. Plaintiffs reallege and incorporate herein by reference the allegations in paragraphs I through of this

Complaint.

        29. That Plaintiff John J. Martin, Esquire, as Executor of the Estate of Gregory Scheer Sr., possesses a

claim for Survivorship pursuant to 42 Pa.C.S.A. § 8302.

        30. Plaintiff John J. Martin, Esquire, as Executor of the Estate of Gregory Scheer Sr., brings a survival

action for the above-mentioned injuries and pain and suffering before his death that was proximately caused by

the strict liability design and/or assembly defect and negligence claims against Defendant as set forth above.

        WHEREFORE, Plaintiff, John J. Martin, Esquire, as Executor of the Estate of Gregory Scheer Sr.,

demands judgment against the Defendants for One Million ($1,000,000.00) Dollars and 00/100 in compensatory

damages plus interest and cost.

                                         DEMAND FOR JURY TRIAL

                Plaintiffs demand a trial by jury.




Respectfully Submitted,




                                                          Hones ale, Pennsylvania 18431
                                                          (570) 253-6899
                                                          jmartin@martin-law.net
                                                          Attorney for Plaintiffs
  Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 8 of 17



                                          VERIFICATION


        I, John J. Martin, Esq. verify that I am authorized to make this verification and that the facts set

forth in the foregoing Complaint are true and correct to the best of my knowledge, information and belief.

I understand that this verification is made subject to the penalties of 18 Pa.C.S.A. Section 4904 relating to

unsworn falsification to authorities.
          Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 9 of 17



                    IN THE COURT OF COMMON PLEAS OF WAYNE COUNTY
                            COMMONWEALTH OF PENNSYLVANIA
                                  22ND JUDICIAL DISTRICT

JOHN J. MARTIN ESQUIRE, AS EXECUTOR OF:
THE ESTATE OF GREGORY C. SCHEER SR.,
AND KAREN SCHEER, INDIVIDU ALL Y,

                PLAINTIFFS,                            CIVIL ACTION

vs.                                                    NO. 256 -2020-CIVIL

WAL-MART ASSOCIATES, INC.,
WAL-MART STORES EAST, LP,
ENERCO GROUP INC.,
AND MR. HEATER INC.,
           DEFENDANTS.


           CERTIFICATE OF COMPLIANCE WITH PUBLIC ACCESS POLICY

         I hereby certify that this filing complies with the provisions of the Public Access Policy

of the United Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts

that request filing confidential information and documents differently that non-confidential

information and documents.

                                               Respectfully submitted,



 Date:    ,Z//,t/2 (                             J. M · , squire
                                             -J'Uª-"

                                            102 ourt Street
                                        ---~nesdale, Pennsylvania 18431
                                            (570) 253-6899
                                           jmartin@martin-law.net
                                                                                                      :<f.c>
                                                                                                      )> r-   C:'l
                                                                                            --,n      --( r·~1-·-1
                                                                                            rr•       :,r· - ~·r1 ::::-.
                                                                                            OJ        r~-, ~.-1~. ,:--·:_;




                                                                                              . ..o
        Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 10 of 17




         SHORT CERTIFICATE- LETTERS OF ADMINISTRATION DBNCTA


COMMONWEAL TH OF PENNSYLVANIA:

COUNTY OF WAYNE:


     I, Deborah L Bates, Register of Wills in and for the County of Wayne, in the
Commonwealth of Pennsylvania, DO HEREBY CERTIFY that on the 16th day of
December 2019, LETTERS OF ADMINISTRATION DBNCTA on the Estate of
                            GREGORY C SCHEER SR
deceased, were granted to

                            JOHN J MARTIN

having first been qualified well and truly to administer the same. And I further certify
that no revocation of said letters appears of record in my office.

Date of Death:       12/7/2019            Given under my hand and seal of office this
                                          16th day of December 2019 ..
Social Security No. XXX-XX-XXXX

Wayne County No. 33255

                                          -~/~-- · · · · ·
                                          Register

NOT VALID WITHOUT ORIGINAL SIGNATURE AND IMPRESSED SEAL
Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 11 of 17




                                Exhibit B




            *Original Death Certificate filed in Wayne County Courthouse
Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 12 of 17
     Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 13 of 17
·,                     -\

                  CF~ FORENSIC SERVICES LLC
                  5787 OakBtreet · · · · · · ·.         ·        ·
                  Mays Landing, New Jersey 08330
                       742,-7733
                               · rensfoSetvicës.cotn.
                               orensicServices;com




                                              2019-1207-01

       Ninne;                                 Gtè.gocy C. 'Scheer, Sr.

       .Authorizing Agency!                   Wayne County Coroner.

       Inv,estigating Age11cy~                Pennsylvania State Poli~.e
       .Pronouncement Date:                   12/07/2019

       :.Autopsy Date:

       ;~erfo~ntéd 13!;'.::


                              ATH:           . Inhalation ofProducts of Cômbuation

       DUETO:                                 •Sttu:cture .fire

        MANN ER OF-DEÁTII:.                   Aëêklen,t




                                              r7            }(

                                                D
    Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 14 of 17
                        -~                                       \
 Scheer, Sr., Gregory L . ·             2019-1207-01                    December 1 O, 2019



 CERTIFICATION OF AUTOPSY PROCEDURE: I hereby certify that I, Charles F.
 Siebert, Jr., MD, Forensic Pathologist, have performed an autopsy on the identified,
 refrigerated and unembalmed body of Gregory C. Scheer, Sr., case number 2019-1207-
 01, on December 10, 2019, at Northeast Forensic Center, Dunmore, PA. The autopsy
 started at 1100 hours and was completed at 1200 hours. This autopsy was performed
 with the assistance of Forensic Technician Louis Stefanelli, and in the presence of Jim
 Hitchcock and Sandy Fulvender of the Pennsylvania State Police and Ed Howell, Mark
 James and Laura Swingle of the Wayne County Coroner's Office.

 CLOTHING AND PERSONAL PROPERTY:

 Several small fragments of clothing are received in the transport bag with the body.

 EXTERNAL EXAMINATION:
· The body is that of a well-developed, well-nourished male having an approximate height
  of 66 inches and a weight of 95 lbs., in a severe state of charring with only focal sparing
 of skin on the posterior left shoulder and hip.

 No scalp is remaining and there are multiple fractures of the cranium from thermal
 injuries. The nasal and facial bones are intact to palpation. The dentition is natural and
 in good repair except for thermal injury to the anterior teeth.

 The neck is symmetrical with no crepitus or masses palpated. The trachea is in the
 midline.

 The thorax is symmetrical with no crepitus. Pacemaker lead wires are evident exiting the
 left subclavicular area muscle. No pacemaker is recovered. The abdomen is flat with no
 evidence of masses.

 The external genitalia are those of a normally formed male with bilaterally descended
 testes.

 The upper and lower extremities have no abnormalities other than the thermal injuries to
 be described below.

 The back is symmetrical. •

 POSTMORTEM CHANGES:
 Postmortem changes are difficult to assess due to thermal injuries. There is no evidence
 of decomposition.




                                           Page 2 ofS
   Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 15 of 17
                      \
Scheer, Sr., Gregory L                2019-1207-01                     December 10, 2019




EVIDENCE OF MEDICAL INTERVENTION:

None.

IDENTIFYING MARKS AND SCARS:

No scars can be determined.

EVIDENCE OF INJURY:

There is full thickness charring of the entire body surface except for focal sparing of the
left posterior shoulder and posterior left hip. The distal aspects of the bilateral upper and
left lower extremities are absent due to thermal injuries. The thermal injury of the right
lower extremity involves absence of tissue distal to the lower thigh. The extremities are
flexed into a "pugilistic" pose. The cranial vault has multiple thermally related fractures
with exposure of the underlying brain. The exposed neck structures reveal charring of
the thyroid gland. The lower lateral right chest wall and anterior abdominal wall are
absent with exposure of the internal organs. The right lung, liver and right kidney have
moderate thermal injury and charring. Several exposed loops of bowel have charring
injury.

Internal examination of the airway reveals a thick layer of black particulate matter on the
mucosa of the oral and nasal cavities, the larynx, the trachea and the proximal bronchi.

INTERNAL EXAMINATION:
Body Cavities: The organs are in their normal anatomic positions.
Neck: The cervical vertebrae, hyoid bone, tracheal and laryngeal cartilages and
paratracheal soft tissues show no evidence of traumà except for external charring. The
upper airway is patent with the black material described above.

Cardiovascular System: The heart weighs 580 grams and has a smooth epicardial
surface and a normal amount of fat. The coronary arteries arise normally from the aorta,
and the coronary artery ostia are patent. The coronary arteries have moderate
atherosclerosis. The myocardium is homogeneous, red-brown and firm, with no pallor,
hemorrhage, softening or fibrosis. The endocardial surfaces and four cardiac valves are
unremarkable. Pacemaker leads are in the myocardium and are unremarkable. The aorta
has moderate calcific atherosclerosis. The venae cavae and pulmonary arteries and veins
show no evidence of thrombus or embolus.




                                         Page3 of5
    Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 16 of 17
                      ~
Scheer, Sr., Gregory L                2019-1207-01                    December 10, 2019

Respiratory System: The right lung weighs 440 grams, and the left lung weighs 360
~s. The pleural surfaces ~e purple-grey, smooth and glistening with focal thermal
injury to the exposed lateral nght lower lobe. The parenchyma has moderate congestion
and mild edema but no consolidation, infarcts, abscesses or masses. The bronchi are
patent and have the particulate matter described above. The blood vessels have no
thromboembolism or injury.

Liver, Gallbladder and Pancreas: The liver weighs 1380 grams and has an intact
capsule and a sharp anterior margin with charring and thermal injury as described above.
The parenchyma is red-brown with no visible fibrosis and a well-maintained lobular
architecture. The gallbladder contains approximately 5 cc of green-yellow bile with no
calculi. The pancreas is unremarkable in color, lobulation and texture.

Lymphopoietic System: The spleen weighs 170 grams and has an intact capsule. The
color, red and white pulp and consistency are unremarkable. There are no visibly
enlarged lymph nodes. The bone marrow is grossly unremarkable.

Genitourinary System: The right kidney weighs 140 grams and the left kidney weighs
220 grams each. Each kidney has a normal shape with smooth surfaces and no pitting or
scarring except for the injury to the right kidney described above. The renal arteries and
veins are patent. The parenchyma is firm and red-brown with distinct corticomedullary
junctions and cortices of normal thickness. The calyces and pelves are unremarkable.
The ureters maintain uniform caliber into an unremarkable bladder that contains no urine.
The bladder wall and mucosa is unremarkable.

The prostate is grossly normal in size and consistency.

Endocrine System: The thyroid has the injuries described above and the adrenal glands
are normal in color, size and consistency.

Gastrointestinal Tract:        The esophagus and gastroesophageal junction are
unremarkable. The stomach contains approximately 20 cc of tan liquid. There is no
evidence of intact pills. The gastric mucosa has normal rugal folds. The small bowel,
large bowel and appendix have smooth tan serosa! surfaces and are unremarkable except
as described above.

Musculoskeletal System: The vertebrae, clavicles, ribs, sternum and pelvis show no
evidence of fractures other than those described above. The musculature is normally
developed and unremarkable except as described above.




                                        Page 4 of5
   Case 3:21-cv-00388-RDM Document 1-3 Filed 03/02/21 Page 17 of 17
                       ~
Scheer, Sr., Gregory L.   ·            2019-1207-01                     December 10, 2019


Histopathology: Sections are retained.

Toxicology: Specimens are submitted for carboxyhemoglobin screening
                   Results: 27.2%


PATHOLOGIC FINDINGS:

       l. Black particulate matter on mucosa of: Nasal and oral cavities, larynx, trachea
            and proximal bronchi
       2.   Full thickness burns of>95% of body surface
       3.   Flexion of elbows, knees and hips
       4.   Thermally related fractures of skull and distal upper and lower extremities
       5.   Internal charring of thyroid gland, right lower lobe oflung, liver, right kidney,
            intestines




SUMMARY:
Mr. Scheer was an 81 year old male who was in a hunting shed when an explosion
occurred from a portable propane heating unit that then ignited several additional propane
canisters as well as the entire structure. Mr. Scheer succumbed to the effects from
inhaling smoke and soot from the fire. the autopsy revealed black particulate matter in
the airways as well as marked thermal charring. Carboxyhemoglobin analysis of his
blood was 27.2%. A critical value for this test is >20%.




                                               Date    12-19-2019
Charles F. Siebert, Jr., MD
Forensic Pathologist




                                          Page 5 of5
